Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 25, 2019.  Claims 1-10 are pending.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cranking device”, “electric storage device” and “detector” in claim 1, and “state of charge level detector” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lior, U.S. Patent Application Publication 2011/0239659 A1 in view of Takedomi et al., U.S. Patent Application Publication 2003/0226653 A1.
As to claim 1, Lior discloses a hybrid vehicle comprising: 
an engine (Figure 1, gas turbine 14, 0116); 
a drive motor (Figure 1, drive motors 20, 0115); 
a cranking device that rotates the engine (Figure 1, generator 16, 0117); and 
an electric storage device that supplies electricity to the drive motor when the hybrid vehicle is propelled in an electric vehicle mode in which the hybrid vehicle is propelled by a drive force generated by the drive motor while stopping the engine (Figure 1, power storage unit 18, 0115, 0061, 0065, 0097), 
wherein the electric storage device is cooled by an intake air flowing through an intake passage of the engine (0173, claim 25).
Lior does not disclose a temperature detection, as disclosed.
Takedomi et al. discloses the hybrid vehicle further comprising: a detector that detects a temperature of the electric storage device (0012); and 
a controller that controls the engine, the drive motor, and the cranking device, wherein the controller is configured to operate the cranking device when the temperature of the electric storage device exceeds a first threshold value during propulsion in the electric vehicle mode (0012).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the hybrid vehicle, as disclosed by Lior, with the use of a temperature detection, as disclosed by Takedomi et al., to detect the temperature at the electric storage device and control the engine to cool the electric storage device, preventing damage and reduced electrical storage performance, reducing the distance the vehicle can travel on the stored energy.
As to claim 2, Lior, as modified by Takedomi et al., discloses the hybrid vehicle as claimed in claim 1.  The Examiner takes Official Notice that it would be well-understood, routine and conventional to one having ordinary skill in the relevant art before the effective date of the claimed invention to combine the hybrid vehicle, as claimed in claim 1, as disclosed by Lior, as modified by Takedomi et al., with a state of charge level detector that detects a state of charge level of the electric storage device, and 
wherein the controller is further configured to operate the cranking device and execute a firing of the engine by supplying fuel to the engine, when the state of charge level of the electric storage device is lower than a second threshold value, and 
crank the engine by operating the cranking device while stopping fuel supply to the engine when the state of charge level of the electric storage device is higher than the second threshold value.  It is well-known to utilize the engine when the electric storage device is so low that continued operation would not be suitable for the hybrid vehicle, switching between the engine and the motor.  Hybrid vehicles typically revert to the engine operation when the battery gets lower.
As to claim 3, Lior, as modified by Takedomi et al. and Official Notice, discloses the hybrid vehicle as claimed in claim 2.  Takedomi et al. further discloses a throttle valve (Figure 1, throttle body 5, 0030, 0041).  
The Examiner takes Official Notice that it would be well-understood, routine and conventional to one having ordinary skill in the relevant art before the effective date of the claimed invention to combine the hybrid vehicle, as claimed in claim 2, with a throttle valve that is arranged in the intake passage, and wherein the controller is further configured to increase an opening degree of the throttle valve wider than an opening degree of a case in which the engine is idled when cranking the engine.  Additional load on the engine requires additional power, which is produced by opening the throttle valve.
As to claim 4, Lior, as modified by Takedomi et al. and Official Notice, discloses the hybrid vehicle as claimed in claim 2.  The Examiner takes Official Notice that it would be well-understood, routine and conventional to one having ordinary skill in the relevant art before the effective date of the claimed invention to limit the input power to the battery to prevent overcharging.  It would have been obvious to one having ordinary skill in the relevant art before the effective date of the claimed invention to combine the hybrid vehicle as claimed in claim 2, as disclosed by Lior, as modified by Takedomi et al. and Official Notice, with the controller further configured to change an output power of the engine in accordance with a restriction of an input power to the electric storage device during execution of the firing of the engine, as is well-understood in the relevant art, not to overcharge or too rapidly charge a battery, causing damage to the electric storage device.
Claim 4 is rejected for the same reasoning as the rejection of claims 3 and 4.
As to claim 6, Lior, as modified by Takedomi et al., discloses the hybrid vehicle as claimed in claim 1.  Lior further discloses wherein the cranking device includes a motor-generator that is connected to the engine, and electricity generated by the motor-generator is accumulated in the electric storage device (Figure 1, generator 16, 0117, 0130).
As to claim 7, Lior, as modified by Takedomi et al. and Official Notice, discloses the hybrid vehicle as claimed in claim 2.  Lior further discloses wherein the cranking device includes a motor-generator that is connected to the engine, and electricity generated by the motor-generator is accumulated in the electric storage device (Figure 1, generator 16, 0117, 0130).
As to claim 8, Lior, as modified by Takedomi et al. and Official Notice, discloses the hybrid vehicle as claimed in claim 3.  Lior further discloses wherein the cranking device includes a motor-generator that is connected to the engine, and electricity generated by the motor-generator is accumulated in the electric storage device (Figure 1, generator 16, 0117, 0130).
As to claim 9, Lior, as modified by Takedomi et al. and Official Notice, discloses the hybrid vehicle as claimed in claim 4.  Lior further discloses wherein the cranking device includes a motor-generator that is connected to the engine, and electricity generated by the motor-generator is accumulated in the electric storage device (Figure 1, generator 16, 0117, 0130).
As to claim 10, Lior, as modified by Takedomi et al. and Official Notice, discloses the hybrid vehicle as claimed in claim 5.  Lior further discloses wherein the cranking device includes a motor-generator that is connected to the engine, and electricity generated by the motor-generator is accumulated in the electric storage device (Figure 1, generator 16, 0117, 0130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663